MEMORANDUM DECISION
                                                                     Dec 28 2015, 8:53 am
Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT J.G.                              ATTORNEYS FOR APPELLEE
Valerie K. Boots                                         Gregory F. Zoeller
Marion County Public Defender Agency                     Attorney General of Indiana
Indianapolis, Indiana
                                                         Robert J. Henke
ATTORNEY FOR APPELLANT K.M.                              Abigail R. Recker
                                                         Deputy Attorneys General
Steven J. Halbert                                        Indianapolis, Indiana
Carmel, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of: J.D. and J.G.,                        December 28, 2015
Children in Need of Services,                           Court of Appeals Case No.
                                                        49A02-1505-JC-441
J.G. (Father) and K.M.
                                                        Appeal from the Marion Superior
(Mother),                                               Court
Appellants-Respondents,                                 The Honorable Marilyn A. Moores,
                                                        Judge
        v.                                              The Honorable Rosanne T. Ang,
                                                        Magistrate
Indiana Department of Child                             Cause Nos. 49D09-1412-JC-3230,
Services,                                               49D09-1412-JC-3231

Appellee-Petitioner,

and


Child Advocates, Inc.,
Appellee (Guardian ad Litem).


Court of Appeals of Indiana | Memorandum Decision 49A02-1505-JC-441 | December 28, 2015     Page 1 of 17
      Bradford, Judge.



                                          Case Summary
[1]   In December of 2014, Appellants-Respondents K.M. (“Mother”) and J.G.

      (“Father”) (collectively, “Parents”) had lived together for approximately one

      year with their three-month-old daughter J.G. and Mother’s three-year-old son

      J.D. (collectively, “the Children”). On December 19, 2014, Mother woke up

      J.D. to find him with bruising on his face and a bloody nose. Later that day,

      J.D. was taken to a hospital, which resulted in the involvement of Appellee-

      Petitioner the Indiana Department of Child Services (“DCS”) and the removal

      of J.D. from Parents’ care.


[2]   DCS filed petitions to have each of the Children found to be a child in need of

      services (“CHINS”). After DCS became involved with Parents, it also became

      increasingly concerned for J.G.’s welfare. Mother had failed to take J.G. to

      scheduled medical appointments, J.G.’s immunizations were not current, and

      she had a flat spot on her head, a possible indicator of abuse. Moreover, in

      January of 2015, when J.G.’s pediatrician told Mother to immediately take J.G.

      to an emergency room due to low oxygen saturation, there is no record that

      Mother did so. In February of 2015, J.G. was removed from Parents’ care.


[3]   Following a fact-finding hearing, the juvenile court found both Children to be

      CHINS, and ultimately ordered that their relative placements be continued and

      that Parents participate in services. Father argues that the juvenile court abused


      Court of Appeals of Indiana | Memorandum Decision 49A02-1505-JC-441 | December 28, 2015   Page 2 of 17
      its discretion in finding J.G. to be a CHINS, and Mother argues the juvenile

      court abused its discretion in finding both Children to be CHINS. Because we

      conclude that the juvenile court did not abuse its discretion, we affirm.



                               Facts and Procedural History
[4]   In December of 2014, Parents had lived together for approximately one year

      with their three-month-old daughter J.G. and Mother’s three-year-old son J.D.

      C.D., J.D.’s father, resides in southern Indiana.1 Mother used drugs when

      pregnant with both J.G. and J.D. Records indicate that Mother tested positive

      for opiates and marijuana while five months pregnant with J.G.


                                                        I. J.D.
[5]   On December 19, 2014, Mother woke up J.D. and noticed that he had multiple

      bruises on his face and a bloody nose. Mother took J.D. to his maternal

      grandmother’s. Later that day, Mother contacted C.D. and told him she

      thought J.D. had hurt himself hitting his head against the wall while sleeping.

      C.D. collected J.D. from J.D.’s maternal grandmother’s home and noticed that

      J.D. had “some massive bruises on his face” and “a little bit of dried-up blood

      in his nose.” Tr. p. 71. C.D. took J.D. to St. Francis Hospital to have him

      evaluated; shortly thereafter, DCS was contacted. Mother and Father reported

      to DCS that J.D. had behavioral issues and had, at times, hit his head on the




      1
          C.D. was involved in the proceedings below as a respondent, but does not participate in this appeal.


      Court of Appeals of Indiana | Memorandum Decision 49A02-1505-JC-441 | December 28, 2015            Page 3 of 17
      wall while he slept. Father reported that he was not certain how J.D. received

      his bruises. J.D. was removed from Parents’ care and placed with C.D.


[6]   J.D. has several behavioral issues, including kicking, hitting, and punching;

      difficulty following directions; temper tantrums; and acting out for attention. In

      August of 2014, J.D. began Head Start. Jacqueline Hiler, one of J.D.’s

      teachers, described him as “low functioning[.]” Tr. p. 145. According to Hiler,

      J.D. has verbal, motor, and fine motor skills delays. J.D.’s last day at Head

      Start was December 18, 2014, and had been placed on a waiting list for Head

      Start where he now resides with C.D.


[7]   Mother testified that J.D. is “a kind of clumsy boy and likes to play around a

      lot.” Tr. p. 62. Hiler, however, while acknowledging that J.D. “was a little

      clumsy[,]” stated that they did not experience too much trouble from falling at

      Head Start. Tr. p. 148. J.D.’s paternal grandmother testified that she had seen

      “some” but “[n]ot a lot” of clumsiness in J.D. Tr. p. 90.


[8]   C.D. indicated that he has had concerns regarding bruising on J.D. in the past.

      In March of 2014, C.D. picked up J.D. and observed bruises on both sides of

      his face, which Mother claimed J.D. had received when he ran into a doorway.

      Hiler also indicated that J.D. once had a bruise on his forehead, which required

      her to prepare a report. Mother testified that J.D. received the bruise from

      tripping and falling in the bedroom.




      Court of Appeals of Indiana | Memorandum Decision 49A02-1505-JC-441 | December 28, 2015   Page 4 of 17
                                                      II. J.G.
[9]    Case coordinator Stacey Rutledge of Centerpointe Community Based Services

       became involved with Parents and was assigned to monitor their services. At

       some point in December of 2014 or January of 2015, Rutledge became

       concerned because Mother was not ensuring that J.G. attended all of her

       medical appointments and had not maintained all of J.G.’s immunizations.

       Rutledge also became concerned about flatness on the back of J.G.’s head, a

       sign of neglect indicating that J.G. had been lying on her back too much.

       While Mother agreed to spend more “tummy time” with J.G., she denied that

       neglect was the cause of the flatness on J.G.’s head. Mother also indicated that

       she missed medical appointments in October and November of 2014 because

       they had not been scheduled correctly and one in December because of DCS

       involvement. Tr. p. 112.


[10]   The record indicates that on January 12, 2015, Mother took J.G. to her

       pediatrician, who discovered that J.G. had low oxygen saturation and

       instructed Mother to take J.G. to an emergency room immediately. There is no

       indication that Mother ever took J.G. to an emergency room. 2




       2
         The January 12, 2015 incident is addressed in statements by counsel on the record, referring to medical
       records obtained from J.G.’s pediatrician that were, for whatever reason, not placed into evidence. Neither
       Mother nor Father, however, dispute on appeal that the pediatrician visit occurred or that there is no record
       of Mother taking J.G. to an emergency room.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1505-JC-441 | December 28, 2015           Page 5 of 17
[11]   DCS and service providers learned that neither parent has a valid driver’s

       license and became concerned about them driving with J.G. in the car. At

       times, the Family Case Manager (“FCM”) would go to the home to find

       nobody home and no car in the driveway, only to return later to find the car in

       the driveway and Parents home.


[12]   On February 4, 2015, DCS removed J.G. from Parents’ care, and she was

       placed with her paternal grandmother. Rutledge did not recommend placing

       J.G. back with Parents, and recommended that Parents needed sixty days of

       clean drug screens and to be at least halfway done with parenting classes before

       J.G. is placed back in their care.


                       III. Parents’ Compliance with Services
[13]   Parents’ services have been coordinated with Rutledge, who meets with them

       weekly and goes over their progress with them. When J.G. was still in the

       home, Parents were assigned an FCM and parent mentor and were provided a

       minimum of ten hours of in-home services. Since J.G.’s removal, Parents meet

       only with a parent mentor. Rutledge recommended that Parents continue to

       meet parent mentor and attend parenting classes in order to learn responsibility

       and become more proactive parents.


[14]   Mother has been having visitation with J.D. twice a week for up to two hours

       each visit. Mother has not missed any visits and the facilitator Duane Wade

       does not have any safety concerns. Wade indicated, however, that there have



       Court of Appeals of Indiana | Memorandum Decision 49A02-1505-JC-441 | December 28, 2015   Page 6 of 17
       been times when J.D. needed to use the bathroom and that Mother was unable

       to understand the gestures he made signaling his need to go.


                           IV. Children’s Current Placements
[15]   Since December 19, 2014, J.D. has been placed with C.D. in southern Indiana.

       Also residing in the home is C.D.’s mother, her husband, and her adopted

       daughter. Since being placed with C.D., J.D. has suffered no more bruising or

       marking to his face and has not been observed hitting his head while sleeping.

       J.G. is placed with her paternal grandmother.


                                     V. CHINS Proceedings
[16]   On December 23, 2014, DCS filed a petition alleging the Children to be CHINS

       after J.D. presented at St. Francis Hospital with injuries inconsistent with

       Parents’ explanations. The same day, the juvenile court ordered J.D. placed

       with C.D. J.G. remained in Parents’ care at that time.


[17]   On February 4, 2015, DCS moved for the removal of J.G. from Parents’ care

       due to their failure to provide proper medical care. The same day, the juvenile

       court authorized J.G.’s removal and placement in relative care. On March 3,

       2015, the juvenile court held a fact-finding hearing on the CHINS petition. On

       April 13, 2015, the juvenile court found the Children to be CHINS. The

       juvenile court’s order provided as follows:

               This matter came before the Court on March 3, 2015 for
               evidence on a Petition Alleging Child in Need of Services
               (“CHINS”) petition filed on December 23, 2014. Petitioner,

       Court of Appeals of Indiana | Memorandum Decision 49A02-1505-JC-441 | December 28, 2015   Page 7 of 17
        Indiana Department of Child Services (“DCS”) appeared by
        counsel Aaron Milewski and Family Case Manager Jennifer
        Troxail.
        The guardian ad litem appeared by Jill English-Cheatam.
        Respondent [Mother] appeared in person and by counsel, Mary
        Margaret Montgomery. Respondent [Father] appeared in person
        and by counsel, Kevin Kolbus. Respondent [C.D.] appeared in
        person and by counsel, Andrew Arnett. Upon evidence
        presented, the Court now finds the following by the
        preponderance of the evidence:
        1.      [J.D.] is a minor child, date of birth February 21, 2011.
        2.      [J.G.] is a minor child, date of birth September 9, 2004.
        3.      [Mother] is [J.D.] and [J.G.]’s mother.
        4.      [C.D.] is the father of [J.D.].
        5.      [Father] is the father of [J.G.].
        6.    At the time of the filing of the petition, the children resided
        with [Mother] and [Father] at 2630 Fox Harbour Lane in
        Indianapolis, Indiana.
        7.     On December 19, 2014, [J.D.] was observed to have
        bruising to the front of his forehead, the left side of his forehead
        and his left eyelid. [J.D.] was also observed to have a bloody
        nose.
        8.      [Mother] and [Father] each testified that they did not
        witness [J.D.] sustain these injuries. However, [Mother] testified
        that she believes [J.D.] inflicted the injuries upon himself by
        striking his head against the wall while sleeping. [Father]
        testified that he believes that [J.D.] either inflicted the injuries or
        that he could have tripped or fallen on a toy.
        9.     This is not the first occasion where [J.D.] was observed to
        have sustained an unexplained injury while in [Mother]’s care.
        In February or March of 2014, [J.D.] was also observed to have
        bruising to both sides of his face.



Court of Appeals of Indiana | Memorandum Decision 49A02-1505-JC-441 | December 28, 2015   Page 8 of 17
        10. [J.D.] has been placed with his father, [C.D.], since the
        filing of this action. [C.D.] does not currently have custody of
        [J.D.].
        11. Subsequent to [J.D.]’s removal from [Mother] and
        [Father]’s care, the service providers began having concerns
        regarding [J.G.]’s placement in [Mother] and [Father]’s care.
        These concerns included illicit substance use on the part of each
        parent, concerns that the parents are driving with [J.G.] without
        a valid driver’s license or car insurance and concerns that [J.G.]
        was spending too much time lying on her back. The providers
        working with the family would not be comfortable with [J.G.]
        returning to [Mother] and [Father]’s care until these issues are
        addressed.
        12. The Department of Child Services also became concerned
        for the parents’ ability to care for children due to their
        determination that [J.D.] had not seen a doctor in one and a half
        years and that [J.G.] had missed regular doctor appointments as
        well.
        13. [J.D.]’s physical or mental condition is seriously impaired
        or seriously endangered due to an injury by the act or omission of
        the child’s parent, guardian or custodian. On at least two
        occasions, [J.D.] has sustained injury to both sides of his face
        while in [Mother]’s care. The Court does not find [Mother]’s
        explanation that [J.D.] inflicted the most recent injuries in his
        sleep to be credible. Neither the daycare providers who worked
        with [J.D.] prior to his removal from [Mother]’s care nor the
        child’s current care providers have witnessed any behaviors from
        [J.D.] which would support this scenario.
        14. [J.D.’s] and [J.G.]’s physical or mental condition is
        seriously impaired or seriously endangered as a result of the
        inability, refusal or neglect of the child’s parent, guardian, or
        custodian to supply the child with necessary food, clothing,
        shelter, medical care, education, or supervision. Until the
        underlying issues regarding the origin of [J.D.]’s injuries can be
        addressed, both children are endangered in the care of custody of

Court of Appeals of Indiana | Memorandum Decision 49A02-1505-JC-441 | December 28, 2015   Page 9 of 17
               [Mother] and [Father]. Additionally, the failure on the part of
               [Mother] and [Father] to ensure that the children attend their
               regularly scheduled medical appointments places each child in
               danger due to their young age and the necessity to ensure that
               they receive regular care. While no concerns exist regarding
               [C.D.]’s care of [J.D.] at this time, his lack of custody renders
               him unable to provide [J.D.] with care without further court
               order.
               15. [J.D.] and [J.G.] need care, treatment, or rehabilitation
               that they are not receiving and are unlikely to be provided or
               accepted without the coercive intervention of the court.
               Therapeutic services are necessary to identify and ameliorate the
               causes of [J.D.]’s injuries and [Mother] and [Father]’s inability to
               ensure that the children receive regular care.
               Therefore, the coercive intervention of the Court is needed to
               ensure that the causes are therapeutically addressed prior to the
               children being returned to [Mother] and [Father]’s care.
               IT IS THEREFORE ORDERED, ADJUDGED AND
               DECREED that [J.D.] and [J.G.] are children in need of services
               under Indiana Code 31-34-1-1 and 31-34-1-2.
       Father’s App. pp. 130-31.


[18]   On May 6, 2015, the juvenile court held a dispositional hearing, and entered a

       Parental Participation Order, which provides as follows:

               The Court, having considered the issue of Participation in a
               treatment program and having conducted a hearing, now orders
               that a Participation Decree should be entered.
               IT IS THEREFORE ORDERED, that [Father] and [Mother are]
               ordered to do the following:
               HOME BASED THERAPY: [Father] and [Mother] will become
               engage in a home-based therapy program referred by the [FCM]
               and follow all recommendations.


       Court of Appeals of Indiana | Memorandum Decision 49A02-1505-JC-441 | December 28, 2015   Page 10 of 17
               ADDITIONAL: [Father] and [Mother] will comply with the
               parent mentor arranged through Centerpointe Systems of Care
               Program and follow all recommendations of this provider.
       Father’s App. p. 142.


[19]   Father and Mother both appeal. Father’s argument, restated, is that DCS

       presented insufficient evidence to sustain the juvenile court’s finding that J.G. is

       a CHINS. Mother contends that DCS presented insufficient evidence to sustain

       the juvenile court’s findings that J.D. and J.G. are CHINS.



                                  Discussion and Decision
[20]   With respect to CHINS determinations, the Indiana Supreme Court has held as

       follows:

               [a] CHINS proceeding is a civil action; thus, “the State must
               prove by a preponderance of the evidence that a child is a
               CHINS as defined by the juvenile code.” In re N.E., 919 N.E.2d
               102, 105 (Ind. 2010). We neither reweigh the evidence nor judge
               the credibility of the witnesses. Egly v. Blackford County Dep’t of
               Pub. Welfare, 592 N.E.2d 1232, 1235 (Ind. 1992). We consider
               only the evidence that supports the [juvenile] court’s decision and
               reasonable inferences drawn therefrom. Id. We reverse only
               upon a showing that the decision of the [juvenile] court was
               clearly erroneous. Id.
               …
               There are three elements DCS must prove for a juvenile court to
               adjudicate a child a CHINS. DCS must first prove the child is
               under the age of eighteen; DCS must prove one of eleven
               different statutory circumstances exist that would make the child
               a CHINS; and finally, in all cases, DCS must prove the child
               needs care, treatment, or rehabilitation that he or she is not
       Court of Appeals of Indiana | Memorandum Decision 49A02-1505-JC-441 | December 28, 2015   Page 11 of 17
               receiving and that he or she is unlikely to be provided or accepted
               without the coercive intervention of the court. In re N.E., 919
               N.E.2d at 105.
       In re K.D., 962 N.E.2d 1249, 1253 (Ind. 2012) (footnote omitted).


[21]   Indiana Code section 31-34-1-1 provides that a child is a CHINS before the

       child becomes eighteen years of age if:

               (1) the child’s physical or mental condition is seriously impaired
               or seriously endangered as a result of the inability, refusal, or
               neglect of the child’s parent, guardian, or custodian to supply the
               child with necessary food, clothing, shelter, medical care,
               education, or supervision; and
               (2) the child needs care, treatment, or rehabilitation that:
                   (A) the child is not receiving; and
                   (B) is unlikely to be provided or accepted without the coercive
                   intervention of the court.
[22]   Indiana Code section 31-34-1-2 provides that a child is a CHINS before the

       child becomes eighteen years of age if:


               (1) the child’s physical or mental health is seriously endangered
               due to injury by the act or omission of the child’s parent,
               guardian, or custodian; and
               (2) the child needs care, treatment, or rehabilitation that:
                   (A) the child is not receiving; and
                   (B) is unlikely to be provided or accepted without the coercive
                   intervention of the court.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1505-JC-441 | December 28, 2015   Page 12 of 17
                                                  I. Father
                                                    A. J.G.
[23]   Father argues that DCS failed to produce sufficient evidence to sustain a finding

       that J.G. is a CHINS. Father argues, essentially, that DCS failed to prove the

       theory he claims DCS argued below, namely, that J.G. was endangered due to

       an injury resulting from an act or omission by Parents. See Ind. Code § 31-34-1-

       2(1).


[24]   Father’s argument ignores the fact that, despite what DCS argued below, the

       juvenile court clearly found J.G. to be a CHINS based on the conditions listed

       in Indiana Code section 31-34-1-1, namely that “[J.G.]’s physical or mental

       condition is seriously impaired or seriously endangered as a result of the

       inability, refusal or neglect of the child’s parent, guardian, or custodian to

       supply the child with necessary food, clothing, shelter, medical care, education,

       or supervision.” Father’s App. p. 131.


[25]   Moreover, we conclude that the juvenile court’s finding in this regard is amply

       supported by the evidence. The juvenile court’s order indicates that it based

       this finding on concerns about Parents’ possible drug use, Parents’ driving with

       J.G. despite neither having a valid driver’s license, the flat spot on J.G.’s head,

       and Parents’ failure to ensure attendance at scheduled medical appointments.

       Also very compelling, although not specifically cited by the juvenile court, are

       indications that J.G. was not taken to an emergency room after J.G.’s

       pediatrician told Mother to do so immediately. DSC produced sufficient


       Court of Appeals of Indiana | Memorandum Decision 49A02-1505-JC-441 | December 28, 2015   Page 13 of 17
       evidence that J.G. was endangered by Parents’ refusal or neglect to provide her

       with necessary medical care.


[26]   Father also argues that DCS produced insufficient evidence to establish that

       J.G. was in need of care she was unlikely to receive without coercive

       intervention of the juvenile court. Again, we disagree. DCS produced evidence

       that J.G. had missed medical appointments, her immunizations were not

       updated until after DCS became involved, and she had a flat spot on her head,

       which is a sign of potential neglect. More significant were Parents’ actions (or,

       rather, inaction) after J.D.’s removal in mid-December of 2014. Although

       Mother agreed to spend more “tummy time” with J.G. after Rutledge’s

       intervention, she resisted acknowledging that the flat spot on J.G.’s head was a

       result of neglect, claiming that “the baby has her dad’s head.” Tr. p. 112.

       Another and far-more-troubling indicator of Parents’ unwillingness to provide

       J.G. with necessary medical care occurred on January 12, 2015. When J.G.’s

       pediatrician diagnosed her with low oxygen saturation level, Mother was

       instructed to immediately take J.G. to an emergency room, but there is no

       record that she did so. So, even after J.D. had been removed from the Parents’

       home and DCS became actively involved in their lives, the record indicates that

       Parents still failed to provide J.G. with adequate medical care. Father has not




       Court of Appeals of Indiana | Memorandum Decision 49A02-1505-JC-441 | December 28, 2015   Page 14 of 17
       established that the juvenile court abused its discretion in finding J.G. to be a

       CHINS.3


                                                   II. Mother
[27]   Mother challenges the juvenile court’s CHINS findings with respect to both

       J.D. and J.G. Specifically, Mother argues that DCS failed to produce sufficient

       evidence to sustain a finding that J.D.’s injuries were anything other than

       accidental and that State intervention was required to provide either child with

       necessary care.


                                                      A. J.D.
[28]   The juvenile court found that “[J.D.]’s physical or mental condition is seriously

       impaired or seriously endangered due to an injury by the act or omission of the

       child’s parent, guardian or custodian” pursuant to Indiana Code section 31-34-

       1-2. Although not specifically cited by the juvenile court, we conclude that

       Indiana Code section 31-34-12-4 also applies in this case:

               A rebuttable presumption is raised that the child is a child in need
               of services because of an act or omission of the child’s parent,
               guardian, or custodian if the state introduces competent evidence
               of probative value that:




       3
         Father also argues that the burden of proof was improperly shifted to Parents to prove that J.D.’s injuries
       were not the result of neglect or abuse. This argument, however, is only advanced to challenge J.G.’s
       removal, on the alleged basis that the juvenile court removed J.G. because of what had happened to J.D. As
       mentioned in the body, however, the juvenile court clearly based its finding that J.G. is a CHINS on evidence
       particular to her and not because of anything that happened to J.D. Because Father’s argument is based on a
       false premise, we need not address it further.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1505-JC-441 | December 28, 2015        Page 15 of 17
               (1) the child has been injured;
               (2) at the time the child was injured, the parent, guardian, or
               custodian:
                   (A) had the care, custody, or control of the child; or
                   (B) had legal responsibility for the care, custody, or control of
                   the child;
               (3) the injury would not ordinarily be sustained except for the act
               or omission of a parent, guardian, or custodian; and
               (4) there is a reasonable probability that the injury was not
               accidental.
[29]   The juvenile court based its CHINS determination on evidence that in March

       and December of 2014, J.D. suffered injuries while in Mother’s care,

       specifically, bruising to the face and, in December, also a bloody nose. Mother

       points to testimony that J.D. lacked coordination and was given to aggressive

       outbursts, as well as her own testimony that J.D. banged his head when asleep.

       The juvenile court, however, was in the best position to evaluate the evidence

       and specifically found Mother’s testimony regarding how J.D. was injured in

       December of 2014 to be incredible. Moreover, Mother ignores other evidence,

       such as testimony that J.D. has never been observed “flailing” in his sleep while

       napping at Head Start, Tr. p. 151, and, since being placed with C.D., has

       suffered no bruising or marking to his face and has not been observed to bang

       his head while sleeping. The juvenile court was fully justified in finding J.D. to

       be a CHINS due to the injuries he suffered while in Mother’s and Father’s care,

       injuries that were not explained by evidence that the court found credible.

       Mother’s argument in this regard is an invitation to reweigh the evidence,

       which we will not do.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1505-JC-441 | December 28, 2015   Page 16 of 17
                                                    B. J.G.
[30]   Mother also argues that DCS produced insufficient evidence to support a

       finding that J.G. is a CHINS. In the end, Mother’s arguments are essentially

       the same as Father’s, i.e., that the juvenile court gave too much weight to

       certain evidence supporting its CHINS determination and failed to credit

       certain evidence that would undermine it. As we have already determined,

       however, DCS produced ample evidence that Parents have failed to provide

       J.G. with appropriate medical care that was unlikely to be provided without the

       intervention of the State. Mother’s amounts to nothing more than an invitation

       to reweigh the evidence, which we will not do.


       The judgment of the juvenile court is affirmed.


       Baker, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1505-JC-441 | December 28, 2015   Page 17 of 17